DETAILED ACTION
Receipt is acknowledged of Applicants’ amendments to the claims and remarks, filed on 3 February 2022.
The rejection under 35 USC 112(b) cited in the previous Office action is withdrawn in view of the amendments to the claims. 
The present application is being examined under the pre-AIA  first to invent provisions.
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is a product claim directed to a sanitizing/disinfecting composition comprising (a) a quaternary ammonium compound (formula recited in claim 1), wherein the quaternary ammonium compound comprises one element from the list recited in claim 1; (b) a polybiguanide; (c) a solvent comprising an organic solvent; and (d) an alkyl polyglucoside.  Functional limitations follow these structural limitations.  
*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, 10, 11, 20, 22, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0157540 (“McGeechan”) (currently of-record) in view of US 7,345,015 (“Kong”) (see IDS filed on 14 October 2015).
McGeechan teaches disinfectant formulations (see, e.g., abstract).
Regarding claims 1 and 3-8, the disclosed formulation comprises a combination of (a) an antimicrobial active agent (e.g. a biguanide; preferably polyhexamethylene biguanide); (b) a dialkyldimethyl ammonium salt; and (c) an alkyldimethylbenzyl ammonium salt (see, e.g., [0007]).  In one embodiment, the formulation comprises PHMB, DDAC, and ADBAC (see Example 2, [0072]).    
Regarding claims 1 and 10, the disclosed combination of antimicrobial components may be diluted with water (see [0065]).    
Regarding the amounts recited in claims 1 and 20, in one embodiment, the combined amount of (i) an antimicrobial active (e.g. biguanide) and (ii) dialkyldimethyl ammonim salt) is from 500 to 1000 ppm, wherein component (i) and (ii) are present in a range of weight ratios between about 1:1 and about 1:10 (see [0009]).  
Regarding claim 11, the disclosed disinfectant formulations may comprise a non-ionic surfactant (see, e.g., [0054]).
Regarding claim 24, the disclosed disinfectant formulations comprise alcohol ethoxylate (see [0080]).  
Regarding claim 26, the instant specification states that, “[c]helators serve to remove hardness from the water uses as the solvent.”  See [0039] of the published application.  The specification goes on to list citric acid as a chelator.  See [0039] of the published application.  McGeechan discloses citric acid as an optional ingredient (see [0064] and thus suggests the limitation of claim 26.
Regarding the log10 kill rate of claim 1 and the food-contact surface of claim 22, McGeecan states (see [0074]): 
The Association of Official Analytical Chemists (AOAC) Germicidal and Detergent Sanitizers Method is a method required to generate data to support the efficacy data requirements for sanitizing rinses (for previously cleaned food-contact surfaces). When claims for the effectiveness of the product in hard water are made, all required data must be developed at the hard water tolerance claimed. Acceptable results must demonstrate a 99.999% reduction in the number of microorganisms within 30 seconds against both Escherichia coli ATCC and Staphylococcus aureus ATCC 6538.
McGeechan differs from claim 1 in that it does not disclose an alkyl polyglucoside.
Kong teaches cleaning wipes containing antimicrobial quaternary ammonium compounds and alkylpolyglucosides (see abstract).
Kong indicates that alkylpolyglucosides are non-ionic low residue surfactants (see, e.g., col. 3, lines 63-64).
Kong explains that the disclosed composition produces low foaming which translates to lower filming and streaking (see col. 1, lines 33-39).  Kong further explains that “[t]he choice of surfactant and solvent significantly affects the properties of the formulation as it dries.  Most quat based disinfecting wipes products leave significant residue that is particularly noticeable on smooth glossy surfaces.  The inventive formulation provides surface disinfection and cleaning while providing low foaming and low residue (i.e. low filming and streaking), thus eliminating the need of a follow up wiping step.”  See col. 1, lines 45-50.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of claim 1, as taught by McGeechan.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because mixtures of DDAC and ADBAC with PHMB have improved biocidal activity over the individual components, as explained by McGeechan (see [0075]).  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to add an alkyl polyglucoside to the composition of claim 1.  One of ordinary skill in the art at the time the invention was made would have been motivated to add an alkyl polyglucoside to the composition of claim 1 because it results in low filming and streaking, thus eliminating the need of a follow up wiping step (see above).  
*  *  *  *  *
Response to Arguments
Applicant's arguments directed to the rejection under 35 USC 103 and filed on 3 February 2022 have been fully considered but they are not persuasive.
Applicant argues that McGeechan specifically recites that suitable non-ionic surfactants are alkoxylated alcohols and that a person of ordinary skill in the art would have no motivation to modify the specifically recited non-ionic surfactants listed in McGeechan absent hindsight reasoning.  See remarks, page 6.
In response, Examiner respectfully submits that McGeechan states that “[s]utiable nonionic surfactant includes but are not limited to alkoxylated alcohols.”  See [0054], emphasis added.
Applicant argues that the minimum quaternary ammonium antimicrobial taught by Kong is greater than the maximum taught by McGeechan.  See remarks, page 7.
In response, Examiner respectfully submits that Kong was not cited for a teaching of quaternary ammonium, but solely for the teaching of an alkyl polyglucoside.  Importantly, Kong uses the alkyl polyglucoside for the same purpose as the instant application, i.e., low streaking (see obviousness rejection, above).  Thus, Kong’s disclosure provides evidence that the addition of an alkyl polyglucoside to claim 1 is not inventive.
Applicant argues that newly submitted claim 26 teaches as chelator while McGeehan teaches a composition free of sequestrants.  See remarks, pages 7-8.
As noted in the obviousness rejection, the instant specification states that, “[c]helators serve to remove hardness from the water uses as the solvent.”  See [0039] of the published application.  The specification goes on to list citric acid as a chelator.  See [0039] of the published application.  McGeechan discloses citric acid as an optional ingredient (see [0064] and thus suggests the limitation of claim 26.
*  *  *  *  *


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[Wingdings 2 font/0xF3]

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615